Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 10/13/2022, wherein claims 1, 5, 23, 25 and 27 were amended and claims 12-20 were cancelled .
	Claims 1-11 and 21-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) dated 11/08/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions 
	Applicant elected the species osteoarthritis as the metabolic disorder, celecoxib as the agent that inhibits COX-2, PGE2, and/or EP4, and a drug known for treating OA as the drug for treating metabolic disorders, in the reply filed on 05/31/2022.
	Claims 1-11 and 21-28 are been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112(a)
	Applicant’s amendment to claim 5 that deletes the terms “a chromene derivative” and “a chroman derivative” is sufficient to overcome this rejection.  

35 U.S.C. § 112(b)
	Applicant’s amendment to claim 1 that deletes “the” is sufficient to overcome this rejection.

REJECTIONS MAINTAINED
Drawings
The drawings are objected to because some of the figures are referenced as uppercase letters and some are referenced as lowercase letters, which is not consistent.  Furthermore, the specification references a) some figures as uppercase letters and some as lowercase letters, b) bolds some of the reference figures, while not bolding others, and c) places some of the reference figures in parentheses, while not placing parentheses around others.  Corrected drawing sheets and specification amendments in compliance with 37 CFR 1.121(b) and (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 23 and 27 are objected to because of the following informalities:  The recited COX-2 inhibiting agents are identified by letter and number combination, such as COX189, ABT963 and JTE-522.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
Appropriate correction is required.  

NEW REJECTIONS 
	The new rejections address Applicant’s amendment to the claims that add the phrase “consisting of” and delete the term “comprising.”.  The below rejections are over new prior art references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 7-11, 21-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0000845 to Angi (published 01/04/2018, PTO-892), as evidenced by Crofford (Arthritis Res, published in 2000-PTO-892), and as evidenced by Li (Arthritis Research & Therapy, published 2013-PTO-892).
	Angi ‘845 teaches a method of treating osteoarthritis, rheumatoid arthritis, juvenile rheumatoid arthritis, ankylosing spondylitis, acute pain, comprising administering a complex of celecoxib (abstract).  
	Administration to mammals is exemplified (paragraphs 224-227).  
	As evidenced by Crofford, synovial tissues of patients with rheumatoid arthritis have increased expression of COX-2 (pg. 1, paragraph 1).
	As evidenced by Li, osteoarthritis is characterized by changes in the subchondral bone wherein the subchondral bone is hypomineralized due to abnormal bone remodeling (abstract).  Additionally, as evidenced by Li, osteoarthritis is a progressive degenerative joint disease (page 1, Col. 1).
	As evidenced by the instant specification, elevated COX-2 expression in the osteocytes of subchondral bone causes both spontaneous osteoarthritis and rheumatoid arthritis (pages 5, 20).  As evidenced by the instant specification, osteoarthritis and rheumatoid arthritis are characterized by subchondral bone sclerosis (pgs. 2, 16, 19).
Although the cited prior art does not explicitly teach which bone cells’ activities are inhibited/diminished by COX-2 expression, it is reasonable to assume that the composition of Angi ‘845, comprising celecoxib complexes, would have the same properties since the composition is administered for the same purpose, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	Claims 1-5, 7-11, 21-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blechman (JAMA, published 1975, PTO-892) as evidenced by Crofford (Arthritis Res, published in 2000-PTO-892), and as evidenced by Li (Arthritis Research & Therapy, published 2013-PTO-892).
	Blechman teaches the use of ibuprofen or aspirin, which are COX-2 inhibiting agents, for treating rheumatoid arthritis (abstract).  
	As evidenced by Crofford, synovial tissues of patients with rheumatoid arthritis have increased expression of COX-2 (pg. 1, paragraph 1).
	As evidenced by Li, osteoarthritis is characterized by changes in the subchondral bone and that subchondral bone is hypomineralized due to abnormal bone remodeling (abstract).  Additionally, as evidenced by Li, osteoarthritis is a progressive degenerative join disease (page 1, Col. 1).
	As evidenced by the instant specification, elevated COX-2 expression in the osteocytes of subchondral bone causes both spontaneous OA and rheumatoid arthritis (pages 5, 20).  As evidenced by the instant specification, osteoarthritis and rheumatoid arthritis are characterized by subchondral bone sclerosis (pgs. 2, 16, 19)
Although the cited prior art does not explicitly teach which bone cells’ activities are inhibited/diminished by COX-2 expression, it is reasonable to assume that the aspirin or ibuprofen of Blechman would have the same properties since they administered for the same purpose, to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0000845 to Angi (published 01/04/2018, PTO-892) as applied to claims 1-5, 7-11, 21-23, and 25-27 above, and further in view of Pollock (American Family Physician, published 2007-PTO-892).
Angi ‘845 is applied as discussed in the above 35 USC 102 rejection.  
Angi ‘845 further teaches administering a therapeutically effective amount of the complexes for treating osteoarthritis, rheumatoid arthritis, juvenile rheumatoid arthritis, ankylosing spondylitis and acute pain (paragraph 81, claim 35).  40mg solid complex formulations, 500 mg solid formulations and 1900mg formulations are taught (paragraphs 203-205).  
While Angi ‘845 teaches a method of treating osteoarthritis and rheumatoid arthritis by administering a composition comprising a therapeutically effective amount of a COX-2 inhibitor, it differs from that of the instantly claimed invention, in that it does not teach administration of 8mg/kg for approximately 4 weeks.  
Pollock teaches an eight-step approach to prescribing mediations.  Step six includes evaluating therapy regularly, e.g., monitoring treatment results, considering discontinuation of the drug (abstract).  Systematically reviewing medications at every visit allows the prescriber to monitor treatment effectiveness and reduce problems (pg. 234).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Angi ‘845  as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motived to exemplify the compositions of Angi ‘845 as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, with a reasonable expectation of success, because Angi ‘845 teaches varying dosage amounts of the compositions comprising the celecoxib complexes, Pollock teaches that pharmacological therapy should be evaluated by the clinician regularly to monitor the treatment results, reduce problems and alter the therapy, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

	
Claims 6, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Blechman (JAMA, published 1975, PTO-892) as applied to claims 1-5, 7-11, 21-23, and 25-27 above, and further in view of Pollock (American Family Physician, published 2007-PTO-892).
Blechman is applied as discussed in the above 35 USC 102 rejection.  
Blechman further teaches a daily dosage range of ibuprofen as between 800-1600mg and a daily dosage range of aspirin as between 3-6gm (abstract).
While Blechman teaches a method of treating osteoarthritis and rheumatoid arthritis by administering a composition comprising a therapeutically effective amount of a COX-2 inhibitor, it differs from that of the instantly claimed invention, in that it does not teach administration of 8mg/kg for approximately 4 weeks.  
Pollock teaches an eight-step approach to prescribing mediations.  Step six includes evaluating therapy regularly, e.g., monitoring treatment results, considering discontinuation of the drug (abstract).  Systematically reviewing medications at every visit allows the prescriber to monitor treatment effectiveness and reduce problems (pg. 234).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the ibuprofen or aspirin of Blechman as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the ibuprofen or aspirin of Blechman as administered in a dosage of approximately 8mg/kg for approximately 4 weeks, with a reasonable expectation of success, because Blechman teaches varying dosage amounts of ibuprofen and aspirin, Pollock teaches that pharmacological therapy should be evaluated by the clinician regularly to monitor the treatment results, reduce problems and alter the therapy, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

RESPONSE TO ARGUMENTS
Drawings
Applicant states that corrected drawing sheets and amendments to the specification are filed.
While the description of the drawings in the specification have been amended, the objections have not been addressed.  The specification references a) some figures as uppercase letters and some as lowercase letters, b) bolds some of the reference figures, while not bolding others, and c) places some of the reference figures in parentheses, while not placing parentheses around others.  
Claim Objections
Applicant argues that one of still in the art would understand what “COX189,” “ABT963,” and “JTE-522” refer to.
While the Examiner agrees with Applicant’s statement, acronyms meanings change over time and cannot be relied on to definitely identify a chemical compound.  At the first use of an abbreviation/acronym, the full word should be spelled out with the abbreviation in parentheses. Following this use, the abbreviation may be solely relied upon.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622